DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (United States Patent Application Publication 2016/0104422 hereinafter referred to as Kishi) in view of Pak (United States Patent Application Publication 2014/0354704). 

Regarding claim 17, Kishi discloses a display system (Fig. 2, active matrix-type organic EL display device 1) comprising:
a plurality of pixels (Fig. 2, pixel circuits 11), each pixel including a light-emitting device ([0165], the organic EL elements, which are provided in the pixel circuits 11, to emit light),
a plurality of monitor lines (Fig. 2, monitor lines M(1) to M(m)), each monitor line coupled to at least one pixel (Fig. 2, monitor lines M connected to pixel circuits 11);
a plurality of data lines (Fig. 2, data lines S(1) to S(m)), each data line coupled to at least one pixel ([0161], in the display unit 10, n×m pieces of pixel circuits 11 are provided so as to correspond to crossing points of the n pieces of scanning lines G1(1) to G1(n) and the m pieces of data lines S(1) to S(m));

Kishi discloses switches for coupling the signal line to the monitor as claimed, and also discloses a gradation signal generation circuit 321 for coupling the data line (DA) to the signal line (Figs. 2, 6-7) instead of specifically using a switch for coupling the signal line to the data line as claimed. 
In a similar field of endeavor of display devices in which image data is being written to the data line for image display and in current/voltage of the display pixels are being read out through the monitor line as in Kishi, Pak discloses using a plurality of switches for coupling the signal line to the data line (Fig. 6, switches S11, S12, S1m connects data line DL1-DLm) and also selectively (i.e. “or”) for coupling the signal line to the monitor line (read-out lines R/O1-R/Om in Fig. 6). 
In view of the teachings by Kishi and Pak, it would have been obvious to one of ordinary skill in the art that the two switching arrangements for coupling the signal line to the data line and separately to the monitor line in Kishi and Pak would have constituted two known alternatives for achieving the intended signal path functions, and therefore the data driver of Kishi could be modified to make use of the switching arrangement of Pak as a known alternative for implementing the coupling between the signal line, the data line and the monitor line in Kishi. 

Regarding claim 19, Kishi further discloses wherein each switch multiplexer is coupled to a plurality of control lines for controlling the plurality of switches ([0169]; the output circuits 330 in the output unit 33 switch connection destinations of the monitor lines M based on the switching control signal SW).



Regarding claim 21, Kishi further discloses further comprising: a monitoring circuit (Fig. 6; monitor circuit 322) coupled to the signal lines ([0168], the monitor circuit 322 includes an A/D converter. In the A/D converter in the monitor circuit 322, analog voltages, which appear in the monitor lines M and represent the TFT characteristics and the OLED characteristics, and the analog voltages, which represent the magnitudes of the noise appeared in the monitor lines M, are converted into the monitor data MO as digital signals. The monitor data MO are given to the control circuit 20 via the drive signal generation circuit 31).

Regarding claim 22, Kishi further discloses further comprising: an address driver (Fig. 2, gate driver 40) circuit coupled to the control lines (Fig. 2, gate driver 40 coupled to SW lines via the control circuit 20).

Regarding claim 23, Kishi further discloses wherein the plurality of switches of each switch multiplexer comprises a first switch coupled between the signal line and the monitor line (Fig. 7; switch 331). 
However Kishi does not disclose comprises a second switch coupled between the signal line and the data line.
In a similar field of endeavor of display devices, Pak discloses comprises a second switch coupled between the signal line and the data line (Fig. 6, switches S11, S12, S1m connects data line DL1-DLm). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the data driver of Kishi to include the switches of Pak for the purpose of controlling the monitoring operation by having a white data voltage transmitted to each of the pixels through the data lines (Pak, [0111]). 


However Kishi does not disclose wherein each second switch of each switch multiplexer is coupled to a second control line for controlling the second switch.
In a similar field of endeavor of display devices, Pak discloses wherein each second switch of each switch multiplexer is coupled to a second control line for controlling the second switch ([0045]-[0047], turning on and off the first switch S1 which would be performed by a control signal). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the data driver of Kishi to include the switches of Pak for the purpose of controlling the monitoring operation by having a white data voltage transmitted to each of the pixels through the data lines (Pak, [0111]). 

Regarding claim 25, Kishi further discloses further comprising a plurality of reference voltage lines (Fig. 7, Hi-z line), each reference voltage line coupled between a corresponding switch multiplexer and a reference voltage supply (Fig. 7, monitor line M and Hi-z line), said plurality of switches of each switch multiplexer for coupling the reference voltage supply to the monitor line coupled to the switch multiplexer (Fig. 7, switch 331).

Regarding claim 27, Kishi further discloses wherein each switch multiplexer is coupled to a plurality of control lines for controlling the plurality of switches ([0169]; the output circuits 330 in the output unit 33 switch connection destinations of the monitor lines M based on the switching control signal SW).

Regarding claim 28, Kishi further discloses further comprising: a source driver circuit (Fig. 2, source driver 30) coupled to the signal lines (Fig. 2, source driver includes drive signal generation circuit 31).

Regarding claim 29, Kishi further discloses further comprising: a monitoring circuit (Fig. 6, monitor circuit 322) coupled to the signal lines ([0168], the monitor circuit 322 includes an A/D converter. In the A/D converter in the monitor circuit 322, analog voltages, which appear in the monitor lines M and 

Regarding claim 30, Kishi further discloses further comprising: an address driver circuit (Fig. 2, gate driver 40) coupled to the control lines (Fig. 2, gate driver 40 coupled to SW lines via the control circuit 20).

Regarding claim 31, Kishi further discloses wherein the plurality of switches of each switch multiplexer comprises a first switch coupled between the signal line and the monitor line (Fig. 7, switch 331), and comprises a third switch coupled between the monitor line and the reference voltage line (Fig. 7, switch 331).
	However Kishi does not disclose wherein the first switch and the third switch are separate switches; and comprises a second switch coupled between the signal line and the data line. 
	Kishi discloses the claimed invention except for the first switch and the third switch are separate switches.  Kishi discloses one single switch that performs the function of the first switch and the third switch. It would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the single switch into two switches, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
In a similar field of endeavor of display devices, Pak discloses comprises a second switch coupled between the signal line and the data line (Fig. 6, switches S11, S12, S1m connects data line DL1-DLm). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the data driver of Kishi to include the switches of Pak for the purpose of controlling the monitoring operation by having a white data voltage transmitted to each of the pixels through the data lines (Pak, [0111]). 


Regarding claim 32, Kishi further discloses wherein each first switch of each switch multiplexer is coupled to a first control line for controlling the first switch (Fig. 7, switching control signal SW), and wherein each third switch of each switch multiplexer is coupled to a third control line for controlling the third switch (Fig. 7, switching control signal SW).
However Kishi does not disclose wherein the first control line and the third control line are different control lines; and wherein each second switch of each switch multiplexer is coupled to a second control line for controlling the second switch. 
Kishi discloses the claimed invention except for the first control line and the third control line are separate switch control lines.  Kishi discloses one single switch control line that performs the function of the first control line and the third control line. It would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the single switch into two switches, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
In a similar field of endeavor of display devices, Pak discloses comprises wherein each second switch of each switch multiplexer is coupled to a second control line for controlling the second switch ([0045]-[0047], turning on and off the first switch S1 which would be performed by a control signal). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the data driver of Kishi to include the switches of Pak for the purpose of controlling the monitoring operation by having a white data voltage transmitted to each of the pixels through the data lines (Pak, [0111]). 

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi and Pak further in view of Yamashita (United States Patent Application Publication 2003/0151587). 

Regarding claim 18, the combination of Kishi and Pak does not disclose wherein each pixel is coupled to a group of said plurality of monitor lines, each monitor line of the group of monitor lines corresponding to each subpixel of the pixel, and wherein each pixel is coupled to a group of said plurality of data lines, each data line of the group of data lines corresponding to each subpixel of the pixel.

Therefore it would have been obvious to one of ordinary skill in the art to modify the display system of Kishi by specifically including lines to subpixels as taught by Yamashita, for the purpose of providing R, G, B data (Kishi, [0069]). 

Regarding claim 26, the combination of Kishi and Pak does not disclose wherein each pixel is coupled to a group of said plurality of monitor lines, each monitor line of the group of monitor lines corresponding to a subpixel of the pixel, wherein each pixel is coupled to a group of said plurality of data lines, each data line of the group of data lines corresponding to a subpixel of the pixel, and wherein each monitor line of said group of said plurality of monitor lines is coupleable via a corresponding switch multiplexer to the reference voltage line coupled to the switch multiplexer.
In a similar field of endeavor of display devices Yamashita discloses wherein each pixel is coupled to a group of said plurality of monitor lines (Fig. 4, switches 908a1-908c1), each monitor line of the group of monitor lines corresponding to a subpixel of the pixel (Fig. 4, lines 909a-909c), wherein each pixel is coupled to a group of said plurality of data lines (Fig. 4, switches 906a1-906c1), each data line of the group of data lines corresponding to a subpixel of the pixel (Fig. 4, lines 907a1-907c1), and wherein each monitor line of said group of said plurality of monitor lines is coupleable via a corresponding switch multiplexer to the reference voltage line coupled to the switch multiplexer (Fig. 17, voltage connected to switch 412). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the display system of Kishi by specifically including lines to subpixels as taught by Yamashita, for the purpose of providing R, G, B data (Kishi, [0069]). 

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
Regarding claim 17, Applicants argue Kishi and Pak do not disclose “a plurality of switches for coupling the signal line to the data line or the monitor line” (pages 5-6), however Examiner respectfully disagrees. Kishi discloses, in fig. 2, a plurality of data lines S(1)-S(m) and a plurality of monitor lines M(1)-M(m) coupled to a plurality of pixels 11 and connected to a circuit 330. Additionally at fig. 2, Kishi discloses a signal bus connecting circuit 330 to a signal conversion circuit 32. Pak discloses, at fig. 6, a plurality of switches S11 and S21 for coupling a monitor line R/O1 to a signal line DL1 and for coupling a data line DL1 to the signal line DL1. Kishi discloses components (component) that deliver data to the pixels, in a well-known alternative of multiplexing Pak discloses a plurality of switches for delivering information through a single line by the switches. Therefore, the combination of Kishi and Pak reads on the limitations of claim 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawashima et al. (US PGPub 2020/0357354) discloses a display device (fig. 1 and [0068]-[0081]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693